DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0182243 filed December 18, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/KR2016/014743 filed December 15, 2016.
Claim Status
	Claims 4, 6, 8, and 9 are amended. Claim 7 is cancelled. Claims 1-6 and 8-19 are pending. Claims 1-3 and 10-19 are withdrawn. Claims 4-6, 8, and 9 are under examination.
Withdrawn Abstract Objection
The following objection to the abstract is withdrawn due to abstract amendment:
It containing more than 150 words.  
Withdrawn Specification Objection
The following specification objections are withdrawn due to specification amendment:
Inconsistent recitation of the chemical formula for forsterite. 
Inconsistent recitation of the area% of the secondary phase in the primary film.  
Withdrawn Claim Objection
The following claim objection is withdrawn due to claim amendment:
Claim 4 line 11 “(100 area%)” being repetitive. 
Withdrawn Claim Rejections - 35 USC § 112
The following 112 rejections are withdrawn due to claim amendment:
Claim 4 line 6 “forsterite (MgSi2O4)”.
Claim 4 line 10 “the second phase is more than 3 area% or less than 94 area%”.
Claim 6 lines 4-8 “(in Equation 2,…high temperature annealing)”.
Claim 9 lines 4-6 “(in Equation 3,…high temperature annealing)”.
The following 112 rejection is withdrawn due to claim cancellation:
Claim 7 line 3 “the Mn oxides”.
Response to Arguments
Masui (102)
Applicant’s arguments, see page 11 paragraphs 2-5, filed April 21, 2021, with respect to the 35 U.S.C. 102(a)(1) or 102(a)(2) rejection under Masui have been fully considered and are persuasive.  This rejection has been withdrawn. 
	The applicant persuasively argues Masui teaching of a primary film of 3.6 g/m2 with an amount of 0.5 g/m2 results in a spinel area of about 14% (i.e, 0.50/3.6), which falls outside the range of more than 22 to less than 89 area% recited in amended claim 1.
Komatsubara
Applicant’s arguments, see page 11 paragraphs 3-5, filed April 21, 2021, with respect to the rejection under Komatsubara have been fully considered and are persuasive.  This rejection has been withdrawn. 
	The applicant persuasively argues Komatsubara teaches adding up to 20% metal oxide to the annealing separator before final annealing (pg. 11 paras. 3-5).
	In applicant’s specification Table 1 indicates that an area ratio of a second phase in a primary film of 22 to 89% was achieved for an annealing separator ratio [A]/[B] of 3.8 to 9.5. In contrast, adding the maximum amount of 20% metal oxide (i.e. [A]) to the annealing separator (i.e. [B] is 80%) results in an [A]/[B] of 20/80 (i.e. 0.25), which is outside of the range to result in an area ratio of second phase of 22 to 89%.
Masui (103)
Applicant's arguments filed April 21, 2021 with respect to the 35 U.S.C. 103 rejection under Masui have been fully considered but they are not persuasive.
	The applicant argues the claimed range of the second phase is not disclosed as a result-effective variable (pg. 12 para. 4). 
	The examiner respectfully disagrees. A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result. Before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. MPEP 2144.05(II)(B). Masui teaches “the tension in the sheet becomes large when the primary film contains spinel together with forsterite and increases proportionally with the amount of spinel in the primary film” (3:65-67 and 4:1-2). The amount of spinel (i.e. second phase) is the variable and the tension in the sheet is the recognized result such that it is a result-effective variable. Optimizing the amount of spinel achieves the desired tension (Masui 3:63-67, 4:1-2, 11-16) and an excellent primary film (Masui 4:58-60), where the tension in the steel sheet reduces (i.e. improves) iron loss of the grain oriented silicon steel sheet (Masui 1:44-46). 
The applicant argues that an area ratio of a second phase in a primary film between 22 and 89% unexpectedly improves iron loss, abnormal eddy current loss, and specific resistance characteristics (pg. 13 para. 3).
The examiner respectfully disagrees. “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” MPEP 716.02(c)(II). Masui teaches forsterite and spinel have different coefficients of thermal expansion and that the larger then tension imparted to the steel sheet, the lower the iron loss (Masui 4:3-10). Similarly, applicant’s specification recites “the primary film of the oriented electrical steel sheet includes two or more phases having the different thermal expansion coefficients from each other, the effect of the local compression-expansion in the primary film is differentiated. Accordingly, the tension effect of the primary film may be maximized, thereby obtaining low iron loss of the steel sheet.” (14:15-19) (i.e. the same effect as taught by Masui).  
	The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP 716.02(b)(I). With respect to the lower claimed end point of the second phase having an area% of more than 22, Table 1 Examples 1 and 2 in applicant’s specification have second phase amounts of 10 and 14 area%, respectively, but are inventive examples. This indicates that even outside the claimed area % the desired iron loss, eddy current loss, and specific resistance area achieved. 
	The “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. MPEP 716.02(d). In applicant’s specification the data in Table 1 is specific to a Mn oxide second phase (14:4-9). In contrast, claim 4 lines 6-7 recite “a second phase including one kind among an oxide of a metal selected from Al, Ti, Cu, Cr, Ni, Ca, Zn, Na, K, Mo, In, Sb, Ba, Bi, and Mn, or two or more kinds thereof”. The data is not commensurate in scope with the claims because it is only directed to a Mn oxide second phase, whereas claim 4 lines 6-7 also recite a second phase of Al, Ti  Cu, Cr, Ni, Ca, Zn, Na, K, Mo, In, Sb, Ba, Bi, and Mn, or two or more kinds thereof.
New Grounds
	In light of claim amendment and upon further consideration new rejections over Inokuti and Yamamoto are applied.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 102(a)1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inokuti (US 4,698,272).
Regarding claims 4-6, Inokuti teaches a method of manufacturing an extra-low iron loss grain oriented silicon steel sheet (1:8-13, 3:28-35, 14:33-49, Example 3) (i.e. hot rolling, cold rolling, annealing, decarburization, annealing separator composition, and annealing) that is substantially similar to the processes of the invention (Applicant’s Specification 16:20-24, 17:1-24, 20:16-24, 21:1-3, 22:16-24, 23:1-7, Table 1). As the process of the prior art is substantially similar to the process disclosed by applicant, it appears that the product of the process of Yamamoto is substantially similar to the product claimed, including a primary film including a first phase of forsterite and a second phase including Al oxide with an area % of 22 to 89 (claim 4), the two or more phases of the primary film having different thermal expansion coefficients (claim 5), and the content of Al in the steel sheet before annealing being less than the content of Al in the steel sheet after annealing (claim 6). When the applicant claims a product in terms of a function, property, or characteristic and the product is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.MPEP 2112(III).
Applicant’s Specification 16:20-24, 17:1-24, 20:16-24, 21:1-3, 22:16-24, 23:1-7, Table 1
Inokuti 14:33-49, Example 3
Steel slab
Steel sheet
Hot rolling
Hot roll
Cold rolling and annealing
Cold rolling and intermediate annealing
Decarburization and nitriding annealing
800 – 950°C
Decarburization and primary recrystallization annealing
820°C
Annealing separator composition
3.8 < [A]/[B] < 9.5
Annealing separator composition
Al2O3 (75%), MgO (20%), ZrO2 (5%)
[A]/[B] = 3.75 (i.e. 75/20)
Annealing
950 – 1250°C
Hydrogen and nitrogen atmosphere
18 to 22 hours
Annealing
850°C 
-
50 hours


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 5,565,272).
Regarding claim 4, Masui teaches a grain oriented silicon steel sheet having magnetic properties (i.e. an oriented electrical steel sheet) (1:7-9) comprising a primary film composed mainly of forsterite (Mg2SiO4) (i.e. a first phase including forsterite) and an oxide containing Al mainly of spinel (MgAl2O4) (i.e. a second phase including an oxide of Al) (2:57-67 and 3:1-8). Masui teaches the tension in the sheet increases proportionally with the amount of spinel in the primary film (3:63-67 and 4:1-2) because the tension effect of spinel is about 3 times that of forsterite (4:11-16) and the distribution and arrangement of the forsterite and spinel are important to the formation of an excellent primary film (4:58-60) (i.e. the area % of the second phase is a result-effective variable that affects the tension in the sheet and the excellence of the primary film). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to optimize the amount of spinel (i.e. second phase) in the primary film of Masui to achieve the desired tension in the sheet (3:63-67 and 4:1-2 and 11-16) and an excellent primary film (4:58-60) where the tension in the steel sheet reduces (improves) the iron loss of the grain oriented silicon steel sheet (1:44-46). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05(II)(A). 
Regarding claim 5, Masui teaches forsterite has a coefficient of thermal expansion of 11x10-6/K and spinel has a coefficient of thermal expansion of 9x10-6/K (4:3-10). 
Claims 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 3,522,108).
Regarding claims 4, 5, and 8, Yamamoto teaches a glassy film formed from an oxide mixture of a Mg compound and Mn compound applied to an oriented silicon steel sheet (1:27-31) with a weight ratio of MgO to MnO of 98:2 to 20:80 (2:37-50, 3:24-70) where the annealing separator combines with surface oxide to form a highly adhesive glassy film (1:43-55) and the surface oxide includes SiO2 formed during decarburizing annealing reacts with the MgO (1:61-72). 
The process of Yamamoto (3:1-70, 4:40-62) (i.e. hot rolling, cold rolling, annealing, decarburization, annealing separator composition, and annealing) is substantially similar to the processes of the invention (Applicant’s Specification 16:20-24, 17:1-24, 20:16-24, 21:1-3, 22:16-24, 23:1-7, Table 1). As the process of the prior art is substantially similar to the process disclosed by applicant, it appears that the product of the process of Yamamoto is substantially similar to the product claimed, including a primary film including a first phase of forsterite and a second phase including Mn oxide with an area % of 22 to 89 (claim 4), the two or more phases of the primary film having different thermal expansion coefficients (claim 5), and the second phase includes MnO (claim 8).
Applicant’s Specification 16:20-24, 17:1-24, 20:16-24, 21:1-3, 22:16-24, 23:1-7, Table 1
Yamamoto 3:1-70, 4:40-62
Steel slab
Plate
Hot rolling
Hot rolling
Cold rolling and annealing
Cold rolling 
Decarburization and nitriding annealing
800 – 950°C
Decarburized in decomposed ammonia gas
750 – 950°C 
Annealing separator composition
3.8 < [A]/[B] < 9.5
MgO:MnO 98:2 to 20:80
0.02 <= MnO/MgO <= 4 
Annealing
950 – 1250°C
Hydrogen and nitrogen atmosphere
18 to 22 hours
Annealing
1000 – 1200°C
Reduced atmosphere of H2 and N2
5 to 30 hours


Regarding claims 6 and 9, Yamamoto teaches after final annealing at 1000 to 1200°C (3:6-13) the content of the Mn compound has decreased and that of Mn in the steel has somewhat increased (3:24-30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735